Citation Nr: 1622970	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-20 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the VA RO.  

The issues of entitlement to service connection for a back disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2000 decision of the Board denied the Veteran's claim of entitlement to service connection for a back disability.

2.  The evidence received since the December 2000 decision of the Board is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The December 2000 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reopened the Veteran's claim of entitlement to service connection for a back disability.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim of entitlement to service connection for a back disability was last denied in a December 2000 Board decision.  That decision is final. 

Turning to the facts in this case, the December 2000 Board decision found that the Veteran's back disability was not related to his active duty service.  The evidence under consideration at the time of the December 2000 Board decision consisted of, in pertinent part, the Veteran's service treatment records, post-service VA and private treatment records, and lay testimony.  The Veteran has since submitted additional lay statements supporting a connection between his low back disability and his active service.  

That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate a connection between the Veteran's low back disability and his active service.  The Veteran no argues, in pertinent part, that his service connected disabilities of the bilateral lower extremities has gradually worsened, which, in turn, has caused or aggravated his back disability.  The newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claim for service connection for a back disability is reopened.


ORDER

The claim for service connection for a back disability is reopened, and the appeal is allowed to that extent only.


REMAND

With regard to the Veteran's claim of entitlement to service connection for a back disability, the Veteran, through his representative, advanced the argument that the Veteran's back disability was secondarily related to his other service-connected disabilities.  He essentially argues that the debilitating nature of his service connect bilateral ankle disability and status post total right knee replacement has caused or aggravated his back disability.  While the Veteran has been provided with an examination addressing the direct relationship between his back disability and his active service, he has not received an examination addressing the relationship, if any, between his back disability and his other service-connected conditions.  The Veteran should thus be offered the opportunity to participate in an additional examination in order to address the relationship, if any, between his back disability and his other service-connected disabilities.

With regard to the Veteran's claim of entitlement to service connection for a left knee disability, the Veteran underwent an examination of his left knee in August 2011, and the Board finds this examination to be inadequate.  The examiner indicated that an opinion regarding the relationship between the Veteran's left knee disability and his service-connected right knee disability could not be rendered without resort to speculation because the Veteran had a history of arthritis in other joints of the body.  The mere fact that the Veteran has arthritis affecting many joints does not preclude an examiner from opining about the etiology of arthritis of a specific joint, especially given the volume of relevant medical evidence in this case.  The Veteran should thus be offered the opportunity to participate in an additional examination in order to address the etiology of his left knee disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back disability and left knee disability.  After an examination of the Veteran, review of the Veteran's claims file, and describing the nature of the Veteran's back disability and left knee disability, the examiner should offer the following opinions:

a) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left knee disability was caused by or related to the Veteran's active duty service, to include his 1964 fall from a telephone pole?  The examiner must consider the Veteran's competent report of experiencing low back pain since his documented in-service fall.

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities, including a right knee disability, a right ankle disability, and a left ankle disability caused his current left knee disability and/or back disability.

c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities, including a right knee disability, a right ankle disability, and a left ankle disability aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) his left knee disability and/or back disability.  If aggravation is found, the extent thereof must be set forth.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


